           Case 2:16-cr-00111-JAD-DJA Document 358 Filed 07/16/20 Page 1 of 2



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     RONALD L. CHENG
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6336 / Fax: 702.388.6418
5    ronald.cheng@usdoj.gov
     Attorneys for the United States
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                         Case No. 2:16-CR-00111-JAD-DJA

9                   Plaintiff,                         Motion for Government Attorney
                                                       Appearance Under Local Rule IA 11-3
10          v.

11   CRAIG P. ORROCK,

12                  Defendant.

13

14          The United States of America, by and through Assistant U.S. Attorney Ronald L.

15   Cheng, Chief, Criminal Division, respectfully moves, pursuant to Local Rule IA 11-3, that

16   Patrick Burns, Trial Attorney with the United States Department of Justice, Tax Division

17   (formerly an Assistant U.S. Attorney of the U.S. Attorney’s Office for the District of

18   Nevada), be permitted to appear before this Court in the above-captioned case.

19          Mr. Burns is a member in good standing of the bars of the State of Nevada, the State

20   of California, and the District of Columbia, he is employed by the United States as an

21   ///

22   ///

23   ///

24   ///
           Case 2:16-cr-00111-JAD-DJA Document 358 Filed 07/16/20 Page 2 of 2



1    attorney, and, in the course and scope of his employment, he has occasion to appear before

2    the Court on behalf of the United States in connection with the above-captioned matter.

3           Dated this 14th day of July, 2020.

4                                                     Respectfully Submitted,

5
                                                      ____/s/ Ronald L. Cheng ___________
6                                                     RONALD L. CHENG
                                                      Chief, Criminal Division
7                                                     Assistant United States Attorney

8

9
            IT IS SO ORDERED: ____________________________________
10                            HONORABLE JENNIFER A. DORSEY
                              UNITED STATES DISTRICT JUDGE
11
            7/16/2020
12   Dated: ___________________

13

14

15

16

17

18

19

20

21

22

23

24

                                                  2
